By direction of this court handed down on May 9,1951 (ante, p. 873), decision of this appeal was deferred pending further proceedings in a related action in trial court. It now appears that during such further proceedings at a Trial Term of the Supreme Court held in the County of Montgomery on May 28, 1951, the related action was compromised in a manner which leaves Samuel Chase, the only appellant, without further legal interest in the subject matter of this action. The issue on appeal is now academic, and, upon our own motion, the appeal is dismissed, without costs, and stay vacated. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.